REID, Judge
This case was consolidated with the case of Jackson, Individually, etc. v. American Insurance Company, 182 So.2d 552, Number 6524 on the docket of this Court. For written reasons assigned on January 13, 1965, judgment was rendered by the Trial Judge on January 27, 1965, in favor of The American Insurance Company, and against the plaintiffs, James McCall and Louella McCall, rejecting plaintiffs’ demands at their costs. The expert witness fee of Dr. Delbert L. Brown was fixed in said judgment at $50.00 and taxed as cost.
The facts and the question of liability were fully discussed in the companion suit of Jackson, Individually, etc. v. American Insurance Company, and for the reasons shown in that opinion the judgment of the District Court in this case is hereby affirmed.
Affirmed